Citation Nr: 1500727	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for left carotid stenosis with recurrent cerebrovascular accidents (CVAs), right hemiparesis, speech impairment and memory loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active duty from January 1985 to June 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and New York, New York.  The Board notes that current jurisdiction of these claims lie with the RO in San Juan, Puerto Rico.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's diagnosed left carotid stenosis was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  

2.  The stressor upon which the Veteran's current diagnosis of PTSD is based is not related to the fear of hostile military or terrorist action, is not based on a combat experience, and has not been corroborated by the evidence of record.

3.  The evidence of record does not show that the Veteran has a TBI that had its clinical onset in service, or is otherwise related to his active duty.  

4.  An acquired psychiatric disability, other than PTSD, has not been related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left carotid stenosis are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2014).

3.  The criteria for service connection for a TBI are not met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in September 2006 and October 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his disabilities on appeal.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, accepted, and was thereafter scheduled a hearing, but then cancelled his request in a November 2012 statement.  As such, his hearing request is considered to have been withdrawn.

The Veteran was also provided with several VA examinations for his claims (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that in a February 2010 statement the Veteran submitted a statement written by his licensed clinical social worker (LCSW), who asserted that the Veteran's December 2009 VA examiner failed to accurately report the facts of the Veteran's stressor.  The Veteran's LCSW clarified that the Veteran had not had a "midair collision," when he had a parachute accident, but instead, suffered trauma to his head, back and neck after he fell 90 feet and hit the ground.  The Board regrets any misstatements, but notes that as discussed below, the Board has not found that the evidence of record supports the occurrence of such an event, and therefore any inaccuracy as to the specifics of the event are ultimately considered irrelevant to the resolution of this claim and do not mandate the provision of any additional medical examination.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for Left Carotid Stenosis 

In a September 2006 claim, the Veteran asserted that he was entitled to service connection for his left carotid stenosis as due to an injury in-service.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

The Veteran contends that he was injured in-service while performing a parachute jump, when the parachutist below him entered his airspace and caused him to free fall 90 feet to the ground.  He further asserts that this injury led to his current condition of left carotid stenosis.  

Initially, as documented by a July 2005 MRI and a February 2007 VA examination, the Board finds that the Veteran has a currently diagnosed left carotid stenosis.

Next, the Board finds that the Veteran's left carotid stenosis did not have its onset in service.  It is noted that the Veteran did not complain of any strokes, memory impairment or speech impairment while in-service or at his separation examination in 1989.  

It is noted that the Veteran struck his head in service, although as discussed in the PTSD portion of this decision, the evidence of record does not corroborate the occurrence of an in-service parachuting accident as alleged by the Veteran.

Regardless, the Board finds that the third element of Shedden is not met.  To this end, the Veteran was afforded a VA examination in February 2007, at which point the examiner reviewed the Veteran's claims file and his medical history, and opined that his carotid stenosis was less likely than not related to any in-service incident.  The examiner noted that cigarette smoking, hyperlipidemia and cocaine abuse are all risk factors for such cerebrovascular diseases and strokes.  

The Board finds that the examination report and opinion are highly probative.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed left carotid stenosis and his service, specifically his August 2006 statement in which he reported that since his fall during service he has experienced severe headaches, dizziness, blackouts and memory loss.  The Veteran indicated that these symptoms, as well as the injuries he sustained to his head and neck as a result of the fall were related to his current left carotid stenosis.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, to include pain, impairment of speech and impairment of memory, left carotid stenosis is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  This disease involves medically complex disease processes and can result from multiple etiologies, and it therefore requires specialized knowledge and expertise to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current left carotid stenosis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Board finds the February 2007 VA examiner's opinion, which was based on a review of accurate facts in the claims file, history by the Veteran, laboratory and clinical findings, to be the most probative evidence of record.  Of note, the examiner's conclusion has not been undermined or challenged by any other medical opinion or evidence of record.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current left carotid stenosis and his military service.  The Veteran's claim of entitlement to service connection for his left carotid stenosis is therefore denied.

Entitlement to Service connection for an acquired psychiatric disability, to include PTSD

In October 2008 the Veteran submitted a claim for service connection for PTSD which he believes is the result of an alleged parachuting accident in-service.  

As an initial point, the Veteran has been diagnosed with PTSD based on his reported stressor.  However, to establish entitlement to service connection for PTSD the evidence must establish more than just a current diagnosis.  Service connection requires the evidence to satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Generally, a claimed non-combat stressor must be verified, and it has been determined that a Veteran's uncorroborated assertions are insufficient to verify a non-combat stressor.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), regarding a situation in which a stressor is related to the fear of hostile military or terrorist activity.  However, the Federal Circuit has held that § 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.  Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013).

In this case, neither exception to the general rule is triggered as the Veteran's reported stressor is not related to either combat or fear of hostile military or terrorist activity.  Accordingly, the Veteran's assertions alone are insufficient to establish the occurrence of the stressor.

In February 2012, the Veteran submitted a stressor statement.  He asserted that while a member of the Special Forces in either April or May 1988 he was participating in a jump in the Sicily drop zone, at Fort Bragg, when another parachutist allegedly entered his airspace which impacted the airflow into his canopy and caused his parachute not to hold the air, resulting in an alleged 90 foot freefall.

The Board has closely reviewed the Veteran's service treatment records and service personnel records, but notes that neither set of document supports the Veteran's reported stressor. 

Looking first to the service personnel records, it is undisputed that the Veteran served as a parachute rigger in service.  However, of record is a DA Form-1307 which documents the Veteran's in-service jumps.  It is noted that his last jump in the Sicily drop zone occurred in November 1987.  As such, were the dates reported by the Veteran on his stressor statement to be accepted as accurate, this document would not corroborate the Veteran's assertion, and in fact would provide evidence against it.

It might be argued that the Veteran's recollections of the timing of such an event would be poor if he experienced a significant head injury, such as might have resulted from a fall that caused loss of consciousness.  The Veteran has in fact been found to be a poor historian on several occasions, such as in a February 2007 VA examination.  Moreover, a review of the various statements made throughout the course of the appeal, the Veteran's recollection of the alleged stressor has been quite varied as well throughout the various records.  For example, at a VA examination in July 2008, the Veteran indicated that the event occurred in 1989, whereas in his stressor statement he reported that it occurred in 1988.  On another occasion, the Veteran asserted that it was 1988 or 1989.  On another occasion, the Veteran told a medical professional that the jump injury occurred in 1984.  As such, these inconsistencies also serve to undermine the credibility of the Veteran's statements.  Of note, the record of the Veteran's jumps also does not show any jumps into the Sicily drop zone in 1989 either.

The Board recognizes that the Veteran is attempting to recall an event which allegedly occurred decades in the past; and at best the human memory is fallible.  See U.S. v. Hall, 44 F. 864, 876 (D.C. Ga. 1890).  The Board is not seeking to cast judgment on the Veteran's memory, but rather is charged with evaluating the credibility of the evidence of record.   Here, the Veteran's statements are full of inconsistencies, which greatly undermines the probative value of his statements.

Given the inconsistencies in the Veteran's statements, the Board has looked to the documents that were generated contemporaneously with the Veteran's service, namely the service treatment records and service personnel records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

To this end, the Veteran has asserted that the alleged free fall resulted in a loss of consciousness and he reported waking up in a hospital.  This is simply not borne out by the evidence of record.  Service treatment records do show a brief loss of consciousness in September 1988, but the treatment record describes the Veteran experiencing a sudden onset of headaches with loss of consciousness.  There is no suggestion that it was the result of a freefall during a jump accident.  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Avid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case. 

The service treatment records are extensive and do describe a number of in-service 
The Veteran's service treatment records do show a number of jump injuries, but none that described a freefall injury of the magnitude the Veteran has alleged.  In October 1988, the Veteran was noted to have lost consciousness in approximately June 1988 after striking his head on a piece of metal.  There were also x-rays of the Veteran's neck, following a jump injury in May 1988.  Likewise, there have been several records describing back injuries as a result of jump injuries.  Yet, none of the service treatment records describe either a freefall injury, show that the Veteran ever lost consciousness following a jump accident, show that he was brought to a hospital unconscious, or show that he was hospitalized for any period of time following a jump injury.  Given the extensiveness of the service treatment records, the Board fully believes that had an incident such as the one alleged by the Veteran occurred, it would have been well-documented in the service treatment records, both at the time of the incident and in the subsequent medical treatment records.  The fact is, it simply was not.

There have been several letters written suggesting that VA had already accepted the occurrence of the reported stressor in granting the Veteran's back claim.  However, a review of the rating decision, and the underlying VA examination opinion upon which the grant was based, notes that there were a number of instances of back complaints in service and there is no actual discussion in the service treatment records of an incident in which the Veteran free fell 90 feet.  As such, while there is a strong basis for service connecting the Veteran's back disability, this fact does not serve to corroborate the reported stressor. 

As described, the service treatment records do not describe the Veteran's reported stressor, nor do the service personnel records, and efforts to corroborate the Veteran's reported stressor have been unsuccessful.  Unfortunately, without a corroborated stressor, the criteria for service connection for PTSD have not been met, and the Veteran's claim is therefore denied.

As noted, the Veteran has also sought service connection for an acquired psychiatric disability other than PTSD.  However, no acquired psychiatric disability was diagnosed in service or within several years of service, and there is no medical evidence even suggesting that an acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.  As such, service connection for an acquired psychiatric disability, other than PTSD, is denied. 

Entitlement to Service Connection for TBI

In an October 2008 claim, the Veteran asserted that his TBI was due to his in-service parachuting accident.  

With regard to a current TBI, the competent and probative evidence of record does not document evidence of such.  The Board notes that while the Veteran was treated for a TBI in service, specifically in 1988, there is no current diagnosis of a TBI, or showing of any TBI residuals.  

At a February 2007 VA examination, an examiner noted that the Veteran had previously suffered a TBI in 1988 while in-service, at which point he subsequently suffered 10 minutes of dizziness and nausea.  However, the examiner noted that five months later the Veteran sought additional treatment for the head trauma, stating that he had been having syncopal episodes that he believed were related to the head injury suffered months prior.  The examiner diagnosed the Veteran with post traumatic headaches, and stated that it was most likely not a neurological problem.  Ultimately, the examiner found that the Veteran had multiple neurological problems stemming from his cerebrovascular disease and CVAs, and she noted that he had several risk factors for these including smoking, hyperlipidemia and cocaine abuse.  She noted that the Veteran's hemiparesis, speech impairment, carotid stenosis and numerous CVAs were not related to service, but she found that his memory loss was at least as likely as not related to his previous TBI.  However, it is noted that the TBI the examiner was referring to was a skull fractured the Veteran experienced as a result of sky diving in 1984 in the Army, an event which the Board has simply not found to have occurred.  Moreover, the examiner noted that the Veteran was not a reliable historian.

In January 2009 the Veteran was afforded another VA examination to assess whether he had any residuals of a TBI.  The examiner reviewed the Veteran's claims file and interviewed and examined the Veteran.  The Veteran reported symptoms of fatigue, malaise, impaired balance, impaired memory, decreased attention, difficulty concentrating, speech difficulties and pain in his left shoulder, neck and low back.  The examiner opined that based on his review of the file and examination of the Veteran, it was not as likely as not that his symptoms resulted from a TBI.  The examiner opined that most of the Veteran's functional deficits, such as the inability to manage his financial affairs, primarily resulted from his strokes.  

In October 2011 the Veteran was afforded a VA examination to determine whether he currently experienced any TBI residuals, and, if so, whether that TBI was related to any injury he sustained in-service.  The Veteran asserted that his parachuting accident, as described above, is when he sustained his TBI.  After reviewing the Veteran's claims file and medical records, the examiner conducted a physical examination of the Veteran to determine if there were any reflex, sensory, motor or cognitive disabilities which may have arisen from a TBI.  The examiner found that the Veteran had mildly impaired judgment with routinely appropriate social interaction, and the Veteran was oriented as to the person, place and time.  His visual spatial orientation was mildly impaired, and he had subjective symptoms that mildly interfered with his work.  He was able to communicate by the spoken and written language and to comprehend spoken and written language.  His consciousness was normal.  The examiner diagnosed the Veteran with a head concussion during military service, with post-concussion syndrome.  She declined to diagnose the Veteran with a TBI, as she opined that the Veteran's head injury during service did not fulfill the criteria for a TBI.  She further noted that the Veteran's neurologic and cognitive difficulties were documented to have begun after the Veteran's CVAs which he experienced in 2005 as a consequence of cocaine abuse.  She found that the head injury in service was without any documented, continued residuals.  The Board finds the October 2011 VA examination to be of great probative value as it was based on thorough examination.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms.  Although the Veteran is considered competent to report that he has headaches, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his headaches can be attributed to a diagnosis of a TBI, or his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there exist several a persuasive VA medical opinions that weigh against the Veteran's claim.  As is discussed, the Veteran's assertions that he suffers from a TBI, or at least residuals of a TBI, which is related to active duty service is ultimately outweighed by the medical evidence to the contrary.  

Here, the Board recognizes that several VA examinations concluded that the Veteran had neither a TBI, nor TBI residuals as a result of service, while an earlier examination found it at least as likely as not that memory loss existed from head injuries in service.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).   In this case, the medical opinions were provided by medical professionals and are therefore considered to all constitute probative evidence.  However, the Board must determine what the most probative evidence is.  

Here, the lone examiner who found any possible TBI residuals, namely memory loss, noted that the Veteran was a poor historian and also accepted the finding that the Veteran had a significant parachuting accident which has not been borne out by the evidence of record.  Moreover, the opinion relies heavily on the statements of the Veteran which have been wholly inconsistent and who has been described as a poor historian, and who has a history of strokes and cocaine abuse.  Conversely, the two subsequent VA opinions appear to be better grounded in the medical evidence of record, which does not in fact show any TBI residuals.  As such, greater weight is afforded to the later VA opinions. 

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran has a TBI or TBI residuals as a result of his military service.  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In summary, as the weight of the evidence is against the claim, service connection for a TBI is denied.  


ORDER

Service connection for left carotid stenosis with recurrent CVAs, right hemiparesis, speech impairment and memory loss is denied.

Service connection for an acquired psychiatric disability including PTSD is denied.

Service connection for a TBI is denied.  

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


